DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 11/22/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has failed to establish a reason why each invention as claimed is either independent or distinct from the other and failed to establish why there is serious burden.  This is not found persuasive.
Applicant provides no arguments for why the examiner’s statement that Species I is directed to a hinge portion and how it interacts spatially with the connection substrate and Species II is directed to the composition of the connection substrate including the wiring pattern especially is not a reason for the species being distinct.
With respect to serious burden, Applicant argues that because the terms “connection substrate” and “rigidity reduction portion” are present in both species the search would be overlapping.  The examiner cannot agree.  As explained in the office action, the divergent subject matter comes from the hinge portion and the wiring pattern.  As further explained in the office action, these two features are not only classified in different areas, but they also require different search strategies.  Both of these are evidence of serious burden (see MPEP 808.02).  None of the elected claims make any mention of or require any details of a wiring pattern or layers thereof.  None of the non-elected claims make any mention of or require any details of the positioning of the hinge with respect to the connection substrate.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minamisawa et al. (US 2013/0182325 A1) hereinafter referenced as Minamisawa.
Regarding claim 1, Minamisawa discloses 
An optical assembly (100; fig. 3), comprising: 
a camera module (1; fig. 3); 
at least one actuator (510, 520; fig. 3) configured to move the camera module ([0091]); and 
a connection substrate (400) having one end connected to the camera module (Flexible circuit board supplies power to the imaging element and therefore is connected to the camera module; [0074]) such that at least a portion of the connection substrate is configured to move along with movement of the camera module (The camera module is swung around the Y axis and the X axis.  Therefore, the connection substrate which is connected to the camera module must move as well.), 
wherein the connection substrate comprises a rigidity reduction portion reducing rigidity of the connection substrate in a portion of the substrate in which distortion or warpage occurs according to the movement of the camera module (The entire connection substrate 400 is a flexible circuit board.  Therefore, any portion of the connection substrate 400 can be considered a rigidity reduction portion as claimed.).

Regarding claim 2, Minamisawa discloses everything claimed as applied above (see claim 1), in addition, Minamisawa discloses, further comprising:
a housing (200, 700; fig. 5) accommodating the camera module (300); and
a hinge portion (180; [0086]; The swing support 180 is shown as a ball but may be structured as a pivot bearing which is provided with a hemispheric protruding part which is protruded from the movable module 300 and a receiving part which receives the hemispheric protruding part by the lower cover 700.) disposed on a bottom surface of the housing and connecting the camera module and the housing to each other such that the camera module is pivotally rotatable ([0087]). 

Regarding claim 3, Minamisawa discloses everything claimed as applied above (see claim 2), in addition, Minamisawa discloses, wherein the connection substrate further comprises:
a first section (Section of flexible circuit board 400 that is within the housing; fig. 5) disposed around the hinge portion in a form covering the hinge portion; and
a second section (Section of flexible circuit board 400 that extends outside the housing; fig. 5) extending outwardly of the housing from the first section. 

Regarding claim 8, Minamisawa discloses everything claimed as applied above (see claim 3), in addition, Minamisawa discloses, wherein the first section (fig. 6) comprises a curved portion (416) disposed around the hinge portion (180; fig. 5) in a curved shape, and disposed in a space between the camera module and the bottom surface of the housing (fig. 5), and
wherein the rigidity reduction portion is disposed in the curved portion (As explained above, any portion of the flexible circuit board 400 can be considered the rigidity reduction portion since the entire circuit board is flexible.). 

Regarding claim 9, Minamisawa discloses everything claimed as applied above (see claim 8), in addition, Minamisawa discloses, wherein the rigidity reduction portion is disposed in a portion of the curved portion disposed on a side of the camera module (As explained above, any portion of the flexible circuit board 400 can be considered the rigidity reduction portion since the entire circuit board is flexible.  This may include a curved portion on a side of the camera module; fig. 5). 

Regarding claim 18, Minamisawa discloses everything claimed as applied above (see claim 1), in addition, Minamisawa discloses, wherein the connection substrate further comprises a first connection substrate and a second connection substrate having a same configuration (The first connection substrate can be interpreted to be section 410 of the flexible circuit board and the second connection substrate can be interpreted to be section 420 of the flexible circuit board; fig. 6(a)), and
wherein the first connection substrate and the second connection substrate are disposed to be point-symmetric to each other (fig. 6(a)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa in view of Teramoto et al. (US 2007/0019076 A1) hereinafter referenced as Teramoto.

Regarding claim 12, Minamisawa discloses everything claimed as applied above (see claim 1), however, Minamisawa, fails to explicitly disclose the rigidity reduction portion comprises at least one slit.  However, the examiner maintains that it was well known in the art to provide this, as taught by Teramoto. 
In a similar field of endeavor, Teramoto discloses wherein the rigidity reduction portion comprises at least one slit (100; figs. 8-9) penetrating through the connection substrate and formed in a length direction of the connection substrate (figs. 8 and 9).
Minamisawa teaches a flexible circuit board.  Teramoto teaches a circuit board made flexible my forming plural slits.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flexible circuit board of Minamisawa with the circuit board of Teramoto having slits to achieve the predictable result of a flexible circuit board as disclosed in Teramoto ([0096]).

Regarding claim 13, Minamisawa and Teramoto, the combination, discloses everything claimed as applied above (see claim 12), in addition, Teramoto discloses, wherein the length of the slit is greater than a width of the connection substrate (fig. 8). 
Minamisawa teaches a flexible circuit board.  Teramoto teaches a circuit board made flexible my forming plural slits.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flexible circuit board of Minamisawa with the circuit board of Teramoto having slits to achieve the predictable result of a flexible circuit board as disclosed in Teramoto ([0096]).
 In addition, the prior art conveys a desire to make circuit boards flexible in order to allow movement of the camera module.  The prior art also shows that adding slits to circuit boards increase flexibility of the circuit board.  If the slits are required to be longer than the width of the substrate in order to allow movement of the camera modul, then it would be obvious to make the slits longer than the width of the substrate.  If it is possible for the slits to be shorter than the width of the substrate and still allow for the camera module to freely move, then it is a matter of design choice how long the slits are with respect to the width of the substrate (see MPEP 2144.04 IV. A.).


	Allowable Subject Matter
Claims 4-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record fails to disclose that the hinge portion connects the camera module and the housing to each other such that the camera module is additionally configured to move in translation motion in a direction parallel to the bottom surface of the housing.
Regarding claims 5-7, they depend from claim 4 and therefore contain allowable subject matter for the same reasons as stated above (see claim 4).

Regarding claim 10, the prior art of record fails to disclose the hinge portion has a cylindrical shape wherein the first section comprises a straight portion formed in a straight line shape and extending in a length direction of the hinge portion.
Regarding claim 11, it depends from claim 10 and therefore contains allowable subject matter for the same reasons as stated above (see claim 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minamisawa (US 2019/0278101 A1) teaches a camera module connected to a flexible substrate wherein the camera module is swingably supported with respect to a fixed body (fig. 8).
Choi et al. (US 2018/0013938 A1) teaches a circuit board provided with slits to improve flexibility (fig. 7).
Minamisawa (US 2018/0284476 A1) teaches a camera module connected to a flexible substrate wherein the camera module is swingably supported with respect to a fixed body (fig. 11).
Nomura et al. (US 2007/0077805 A1) teaches a circuit board provided with slits to improve flexibility (fig. 19).
Yeh et al. (US 2020/0329179 A1) teaches a circuit board provided with slits to improve flexibility (fig. 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        12/17/2022